Exhibit 10.3

HEALTH MANAGEMENT ASSOCIATES, INC.

CASH AWARD AGREEMENT

 

  Grantee:   Joseph C. Meek             Type of Award:  

Cash Award consisting of two components:

(i) a Time Vesting Component equal to 2/3 of the Total Award Value; and

(ii) a Performance Vesting Component equal to 1/3 of the Total Award Value.

            Total Award Value:  

$231,750

            Date of Grant:  

March 1, 2009

         

1. Grant of Award. This Agreement serves to notify you that the Compensation
Committee (the “Committee”) of the Board of Directors of Health Management
Associates, Inc. (“HMA”) hereby grants to you a cash award (the “Award”)
consisting of a time vesting component (the “Time Vesting Component”) and a
performance vesting component (the “Performance Vesting Component”), on the
terms and conditions set forth in this Agreement. The Total Award Value shall be
allocated as follows: (a) two-thirds of the Total Award Value to the Time
Vesting Component; and (b) one-third of the Total Award Value to the Performance
Vesting Component. You should review the terms of this Agreement carefully.

2. Definitions. The following terms have the meanings set forth in this
Section 2:

(a) “Beneficiary” means the person, persons, trust or trusts which you have
designated in your most recent written beneficiary designation filed with the
Committee to receive the benefits specified under the Health Management
Associates, Inc. 1996 Amended and Restated Executive Incentive Compensation Plan
(the “Plan”) upon your death or to which Awards or other rights are transferred
if and to the extent permitted under Section 7(d). If, upon your death, there is
no designated Beneficiary or surviving designated Beneficiary, then the term
Beneficiary means the person, persons, trust or trusts entitled by will or the
laws of descent and distribution to receive such benefits.

(b) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.



--------------------------------------------------------------------------------

(c) “EBITDA” means, with respect to the First Grant Year (and if applicable, the
Second Grant Year), HMA’s earnings before interest, income taxes, depreciation,
amortization and non-controlling interests for that Grant Year, as determined by
the Committee.

(d) “EBITDA Requirement” means the achievement by HMA of EBITDA, as determined
by the Committee, in an amount equal to the necessary percentage of Targeted
EBITDA as set forth in the following table:

 

Percentage of Targeted

EBITDA Achieved

During Grant Year

  

Percentage of Performance Vesting

Component Eligible For Vesting

Less than 90%    0% 90.0% - 92.4%    50% 92.5% - 94.9%    60% 95.0% - 97.4%   
75% 97.5% - 99.9%    90% 100% (and over)    100%

(e) “Eligible Person” means each executive officer (as defined under the
Securities Exchange Act of 1934, as amended) of HMA, other officers and
employees of an Employer, including such persons who may also be directors of
HMA, and physicians and other clinicians who serve as advisors or consultants to
an Employer and who provide bona fide services to the Employer. The foregoing
notwithstanding, no member of the Committee shall be an Eligible Person. An
employee on leave of absence may be considered as still in the employ of an
Employer for purposes of eligibility for this Award.

(f) “Employer” means HMA or one of its subsidiary hospitals or other
majority-owned or affiliated entities.

(g) “Fifth Grant Year” means the fiscal year of HMA immediately following the
conclusion of the Fourth Grant Year.

(h) “First Grant Year” means the fiscal year of HMA during which the Date of
Grant occurs.

(i) “Fourth Grant Year” means the fiscal year of HMA immediately following the
conclusion of the Third Grant Year.

(j) “Grant Year” means the First Grant Year, Second Grant Year, Third Grant
Year, Fourth Grant Year and/or Fifth Grant Year, as the context suggests.

(k) “Second Grant Year” means the fiscal year of HMA immediately following the
conclusion of the First Grant Year.

 

2



--------------------------------------------------------------------------------

(l) “Targeted EBITDA” means the total targeted annual EBITDA established by
HMA’s Board of Directors as reflected in its approved profit plan for the First
Grant Year and, if applicable, the Second Grant Year.

(m) “Third Grant Year” means the fiscal year of HMA immediately following the
conclusion of the Second Grant Year.

3. Time-Vesting Component. Subject to the terms set forth in this Agreement, the
Time Vesting Component will vest and be paid as follows:

(a) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Second Grant Year, one-fourth of the total
amount of the Time Vesting Component will vest on March 1 of the Second Grant
Year, and shall be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Second Grant Year;

(b) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, an additional one-fourth of
the total amount of the Time Vesting Component will vest on March 1 of the Third
Grant Year, and shall be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Third Grant Year;

(c) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the total amount of the Time Vesting Component will vest on March 1 of the
Fourth Grant Year, and shall be paid to you as soon as administratively
practicable thereafter, but in no event later than March 31 of the Fourth Grant
Year; and

(d) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the total amount of the Time Vesting Component will vest on March 1 of the Fifth
Grant Year, and shall be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Fifth Grant Year.

4. Performance-Vesting Component.

(a) Vesting and Payment. Subject to the terms set forth in this Agreement, the
Performance Vesting Component will vest and be paid as set forth in this
Section 4.

(i) Earned Cash Amount. At the conclusion of the First Grant Year, the
Performance Vesting Component will be eligible for payment based upon the
achievement by HMA during the First Grant Year of the EBITDA Requirement
pursuant to Section 2(d). The portion of the Performance Vesting Component that
actually becomes payable based upon the achievement by HMA of the EBITDA
Requirement during the First Grant Year is referred to herein as the “Earned
Cash Amount.” The Earned Cash Amount will vest and be paid as follows:

 

3



--------------------------------------------------------------------------------

(A) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Second Grant Year, one-fourth of the total
amount of the Earned Cash Amount will vest on March 1 of the Second Grant Year
and shall be paid to you as soon as administratively practicable thereafter, but
in no event later than March 31 of the Second Grant Year;

(B) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, an additional one-fourth of
the total amount of the Earned Cash Amount will vest on March 1 of the Third
Grant Year and shall be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Third Grant Year;

(C) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the total amount of the Earned Cash Amount will vest on March 1 of the Fourth
Grant Year and shall be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Fourth Grant Year; and

(D) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the total amount of the Earned Cash Amount will vest on March 1 of the Fifth
Grant Year and shall be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Fifth Grant Year.

(ii) Additional Earned Cash Amount. In the event that all or any portion of the
total amount of the Performance Vesting Component is not eligible for payment at
the conclusion of the First Grant Year (and is not deemed an Earned Cash Amount)
because HMA achieved less than 100% of the Targeted EBITDA for the First Grant
Year, the portion that is not payable with respect to the First Grant Year shall
be carried over to the Second Grant Year and will be eligible for payment if
100% or more of the Targeted EBITDA for the Second Grant Year is achieved. The
amount, if any, that becomes eligible for payment pursuant to this
Section 4(a)(ii) is referred to herein as the “Additional Earned Cash Amount.”
The Additional Earned Cash Amount will vest and be paid as follows:

(A) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, one-half of the total
amount of the Additional Earned Cash Amount will vest on March 1 of the Third
Grant Year and shall be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Third Grant Year;

(B) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the total amount of the Additional Earned Cash Amount will vest on March 1 of
the Fourth Grant Year and shall be paid to you as soon as administratively
practicable thereafter, but in no event later than March 31 of the Fourth Grant
Year; and

 

4



--------------------------------------------------------------------------------

(C) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the total amount of the Additional Earned Cash Amount will vest on March 1 of
the Fifth Grant Year and shall be paid to you as soon as administratively
practicable thereafter, but in no event later than March 31 of the Fifth Grant
Year.

(iii) Example. By way of example only, if the total amount of the Performance
Vesting Component hereunder is $40,000, and if HMA achieved 90% of the Targeted
EBITDA with respect to the First Grant Year, the Earned Cash Amount with respect
to the First Grant Year would be $20,000 (50% of $40,000, based upon the EBITDA
Requirement set forth in Section 2(e)), and $5,000 would vest on each March 1 of
the Second Grant Year through the Fifth Grant Year, assuming that you have
remained an Eligible Person at all times through the vesting dates. The $20,000
that was not deemed an Earned Cash Amount with respect to the First Grant Year
would be carried over to the Second Grant Year for possible payment in
accordance with Section 4(a)(ii). If HMA were to achieve 100% or more of the
Targeted EBITDA for the Second Grant Year, the Additional Earned Cash Amount
would be $20,000, $10,000 of which would vest on March 1 of the Third Grant
Year, $5,000 of which would vest on March 1 of the Fourth Grant Year, and $5,000
of which would vest on March 1 of the Fifth Grant Year, assuming that you have
remained an Eligible Person at all times through the vesting dates. If HMA were
to achieve less than 100% of Targeted EBITDA for the Second Grant Year, no
Additional Earned Cash Amount would be eligible for vesting.

(b) Committee Certification. As soon as practicable following the end of the
First Grant Year (and if applicable, the Second Grant Year), the Committee shall
determine and certify in writing if, and the extent to which, the EBITDA
Requirement was satisfied, and the Earned Cash Amount (and if applicable, the
Additional Earned Cash Amount), if any, to be paid based upon the certified
levels of performance.

5. Effect of Death, Termination or Retirement. Without limiting the vesting and
payment requirements set forth in Section 3 or Section 4, in the event of the
termination of your employment with all Employers prior to the complete vesting
and payment of the Award, or if you are otherwise not an Eligible Person prior
to the complete vesting and payment of the Award, any and all unvested and
unpaid amounts of the Award shall be forfeited and shall not vest or be paid.
Notwithstanding the foregoing, in the event of your termination of employment
with all Employers: (a) because of your retirement from all Employers at or
after the age of 62, the Award will continue to vest and be paid following the
date of your retirement in the manner and on the dates set forth above; and
(b) because of your death or total and permanent disability, the Award will
continue to vest and be paid in the manner and on the dates set forth above for
a period of 36 months after the date of such termination of employment, and any
unvested or unpaid portion of the Award at the conclusion of such 36-month
period shall be forfeited.

6. Effect of Change In Control. Upon the occurrence of a Change In Control of
HMA (as defined in Section 9(b) of the Plan), your rights will be determined in
accordance with Section 9 of the Plan.

 

5



--------------------------------------------------------------------------------

7. Miscellaneous.

(a) Binding Agreement. This Agreement is binding on and enforceable by and
against the parties, their successors, legal representatives and assigns.

(b) Entire Agreement. This Agreement constitutes the whole agreement between the
parties relating to the subject matter hereof and supersedes any prior
agreements or understandings related to such subject matter.

(c) Amendment of this Agreement. This Agreement may not be amended, modified, or
supplemented except by a written instrument executed by each of the parties
hereto.

(d) Transferability. The Award shall not be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability to any party (other
than an Employer), or assigned or transferred other than by will or the laws of
descent and distribution or to a Beneficiary upon your death. Upon any attempt
to transfer, assign, pledge, hypothecate or otherwise dispose of the Award or
any right or privilege conferred thereby contrary to the provisions of this
Agreement, or upon the sale or levy or attachment or similar process upon the
rights and privileges conferred thereby, the Award shall immediately become null
and void.

(e) No Right to Continued Employment. You understand that this Agreement does
not constitute a contract of employment and that you or an Employer may
terminate your employment at any time, for any or no reason, with or without
notice unless a specific term of employment has been agreed to in a separate
writing signed by a duly authorized corporate officer of an Employer. Your
right, if any, to continue to serve an Employer as an employee or otherwise will
not be enlarged or otherwise affected by this Agreement.

(f) Severability. If any provision of this Agreement shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Agreement or part thereof, each of which shall remain in full
force and effect. If the making of any payment or the provision of any other
benefit required under this Agreement shall be held unlawful or otherwise
invalid or unenforceable by a court of competent jurisdiction, such
unlawfulness, invalidity or unenforceability shall not prevent any other payment
or benefit from being made or provided under this Agreement, and if the making
of any payment in full or the provision of any other benefit required under this
Agreement in full would be unlawful or otherwise invalid or unenforceable, then
such unlawfulness, invalidity or unenforceability shall not prevent such payment
or benefit from being made or provided in part, to the extent that it would not
be unlawful, invalid or unenforceable, and the maximum payment or benefit that
would not be unlawful, invalid or unenforceable shall be made or provided under
this Agreement.

 

6



--------------------------------------------------------------------------------

(g) Waiver. Any party’s failure to insist on compliance or enforcement of any
provision of this Agreement shall not affect its validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement.

(h) Rights of Employer. This Agreement does not affect the right of an Employer
to take any corporate action whatsoever, including without limitation its right
to recapitalize, reorganize or make other changes in its capital structure or
business, merge or consolidate, issue bonds, notes, shares of common stock or
other securities, including preferred stock, or options therefor, dissolve or
liquidate, or sell or transfer any part of its assets or business.

(i) Rules of Construction. The headings given to the Sections of this Agreement
are solely as a convenience to facilitate reference, and are not intended to
narrow, limit or affect the substance or interpretation of the provisions
contained herein. The reference to any statute, regulation or other provision of
law shall be construed to refer to any amendment to or successor of such
provision of law.

(j) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

(k) Section 409A. The Award is intended to be exempt from or compliant with the
requirements of Section 409A of the Code and the treasury regulations
promulgated and other official guidance issued thereunder, and shall be
administered and interpreted consistent with such intention.

(l) Recoupment Policy. Without limiting any other provision hereof, the Award is
subject to the Recoupment Policy for Incentive Compensation set forth in Article
VI, Section 8 of HMA’s Corporate Governance Guidelines, as such policy or
guidelines may be hereafter amended.

*    *    *    *    *

 

7



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Agreement. The undersigned further acknowledges (i) that this Agreement
sets forth the entire understanding between him or her and HMA regarding the
Award granted by this Agreement, and (ii) that this Agreement supersedes all
prior oral and written agreements on that subject.

 

Dated:

      March 19, 2009                                                  /s/ Joseph
C. Meek Signature Joseph C. Meek Name (printed)

 

8